DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed December 2, 2020, with respect to the rejection of Claims 1-3 and 9-11 under 35 USC 103 in view of Mori and Fukumoto have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Armstrong et al (3D Bioprinting Using a Templated Porous Bioink). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al (3D Bioprinting Using a Templated Porous Bioink).
Regarding Claim 1, Armstrong teaches a mold (Page 1727, Paragraph 2- discussing the printed structure of the hybrid Pluronic/alginate gel) comprising
a hydrogel (Page 1724, Paragraph 2-4- discussing Pluronic and cross-linked alginate hybrid gel, Pluronic and alginate are both hydrogels) comprising

and a polymer having a cross-linked structure of water-soluble polymer B units cross-linked together, to reinforce the hydrogel (Page 1724, Paragraph 3- discussing ionically cross-linked alginate), 
wherein the temperature-responsive hydrogel-forming polymer A and the cross-linking water-soluble polymer B are not bound together (See Fig. 1a- Pluronic F127 (blue/red) and alginate chains (green) not bound together; Page 1725, Paragraph 2- Pluronic F127 and sodium alginate are mixed to create a homogenous fluid).  
Regarding Claim 2, Armstrong further teaches the hydrogel is substantially water-insoluble at a temperature equal to or higher than the sol-gel transition temperature (Page 1725, Paragraph 2- the Pluronic F127 component undergoes a spontaneous sol-gel transition and gelates (becomes insoluble) at 37°C).
Regarding Claim 3, Armstrong further teaches the Pluronic F127 component undergoes a spontaneous sol-gel transition and gelates (becomes insoluble) at 37°C, thus meeting the instant limitation of the sol-gel transition temperature of the hydrogel in a range of from 0°C through 40°C. 
Regarding Claim 9, Armstrong further teaches the cross-linked structure is formed by cross-linking the cross-linkable water-soluble polymer B with a cross-linking agent (Page 1725, Paragraph 2- the alginate chains are cross-linked with a CaCl2 wash).
Regarding Claim 10, Armstrong further teaches the cross-linking agent comprises at least one selected from the group consisting of a salt comprising a polyvalent metal ion and a borax agent (Page 2 wash; CaCl2 is a salt comprising a polyvalent metal ion).
Regarding Claim 11, Armstrong teaches the mold (Page 1727, Paragraph 2- discussing the printed structure of the hybrid Pluronic/alginate gel) consists essentially of
a hydrogel (Page 1724, Paragraph 2-4- discussing Pluronic and cross-linked alginate hybrid gel, Pluronic and alginate are both hydrogels) comprising
a temperature-responsive hydrogel-forming polymer A having a sol-gel transition temperature [0014], the temperature-responsive hydrogel- forming polymer A solated at a temperature lower than the sol-gel transition temperature and gelated at a temperature higher than the sol-gel transition temperature (Page 1724, Paragraph 2- discussing the sol-gel transition of Pluronic; Pluronic gelates upon heating near physiological temperatures (~98.6°F or 37°C) and degrades (solates) upon cooling);
and a polymer having a cross-linked structure of water-soluble polymer B units cross-linked together, to reinforce the hydrogel (Page 1724, Paragraph 3- discussing ionically cross-linked alginate), 
wherein the temperature-responsive hydrogel-forming polymer A and the cross-linking water-soluble polymer B are not bound together (See Fig. 1a- Pluronic F127 (blue/red) and alginate chains (green) not bound together; Page 1725, Paragraph 2- Pluronic F127 and sodium alginate are mixed to create a homogenous fluid).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748        

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                             
3/2/21